Title: To Thomas Jefferson from William Hilliard, 9 June 1825
From: Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
June 9. 1825.
Yours of the 22d ult. is at hand. The Saxon Books have been ordered from England, & will be received early in Autumn. I sent to New–York & Philadelphia for Turner’s History of the Anglo-Saxons, Brodie’s History of the Stuarts, & Lingards History of England, & could procure only the latter, which is now in the hands of the Binder, & will be forwarded as soon as bound. In binding it will cost 31 or 32 dollars, in 8 Vols. I perceive by the late London catalogue, that 3 Vols. more have been published, which I have sent for, & when received, will be bound to match the others. Enclosed you have a Bond for the additional sum of three thousand dollars. With respect, & wishes for your continued health,Your obedt Servt.William Hilliard.